Case 5:20-cv-00790-HE Document 1-3 Filed 08/10/20 Page 1 of 57




              EXHIBIT 2B
       Case 5:20-cv-00790-HE Document 1-3 Filed 08/10/20 Page 2 of 57


                     CONTENTS
AGREEMENT


DEFINITIONS                                               2


DEDUCTIBLE                                               7


SECTION I - PROPERTY COVERAGES                            7
       COVERAGE A- DWELLING                               7
       COVERAGE B - OTHER STRUCTURES                      7
       COVERAGE C - PERSONAL PROPERTY                     8
       COVERAGE D - LOSS OF USE                          11
       ADDITIONAL COVERAGES                              12

SECTION I - PERILS' INSURED AGAINST                      25

SECTION I - EXCLUSIONS                                   29

SECTION I - CONDITIONS                                   34


SECTION II - LIABILITY COVERAGES                         44


SECTION II - EXCLUSIONS                                  46


SECTION 11- ADDITIONAL COVERAGES                         55

SECTION 11- CONDITIONS                                   58


SECTIONS I AND 11- CONDITIONS                            63




      Copyright, Insurance Services Office, Inc., 1999
        Case 5:20-cv-00790-HE Document 1-3 Filed 08/10/20 Page 3 of 57


AGREEMENT
We will provide the insurance described in this policy in
return for the premium and compliance with all applicable
provisions of this policy.


DEFINITIONS
A. In this policy, "you" and ''your" refer to the "named
   insured" shown in the Declarations and the spouse if a
   resident of the same household. 'We", "us• and "our"
   refer to the Company providing this insurance.
B. In addition, certain words and phrases are defined as
   follows:
    1. "Aircraft Liability", "Hovercraft Liability", "Motor
       Vehicle Liability" and 'Watercraft liability", subject
       to the provisions in b. below, mean the following:
       a. Liability for "bodily injury" or "property damage"
              arising out of the:
          (1) Ownership of such vehicle or craft by an
                  "insured";
          (2) Maintenance, occupancy, operation, use,
              loading or unloading of such vehicle or craft
              by any person;
          (3) Entrustment of such vehicle or craft by an
              "insured" to any person;
          (4) FaUure to supervise or negligent supervision
                  of any person involving such vehicle or craft
                  by an "insured"; or
          (5) Vicarious liability, whether or not imposed
              by law, for the actions of a child or minor
              involving such vehicle or craft.
       b. For the purpose of this definition:
          (1) Aircraft means any contrivance used ·or
                  designed for flight except model or hobby
                  aircraft not used or designed to carry people
                  or cargo;
          (2) Hovercraft     means       a     self-propelled
              motorized·· ground effect vehicle and
              includes, but is not limited to, flarecraft and
              air cushion vehicles;                        '
          (3) Watercraft means a craft principally
              designed to be propelled on or in water by
              wind, engine power or electric motor; and


                                2

                                                                  I
    Case 5:20-cv-00790-HE Document 1-3 Filed 08/10/20 Page 4 of 57


     (4) Motor vehicle means a "motor vehicle• as
          defined in 7. below.
2. •Bodily Infury• means bodily harm, sickness or
  disease, induding required care, loss of services
  and death that results.
3. "Business• means:
   a. A trade, profession or occupation engaged in on
      a full-time, part-time or occasional basis; or
   b. Any other activity engaged In for money or other
      compensation, except the following:
      (1) One or more activities, not described in (2)
          through (4) below, for which no "insured"
          receives more than $2,000 in total
          compensation for the 12 months before,the
          beginning of the policy period;
      (2) Volunteer activities for which no money is
          received other than ,payment for expenses
          incurred to perform the activity;
      (3) Providing home day care services for which
          no compensation is received, other than the
          mutual exchange of such services; or
      (4)" The rendering of home day care services to
           a relative of an "insured".
4. "Employee" means an employee of an "insured", or
   an employee leased to an "insured" by a labor
   leasing firm under an agreement between an
   "insured" and the labor leasing firm, whose duties
   are other than those performed by a "residence
   employee".
5. "Insured" means:
   a. You and residents of your household who are:
      (1) Your relatives; or
      (2) Other persons under the age of 21 and in
          the care of any person named above;
   b. A student enrolled in school full time, as defined
      by the school, who was a resident of your
      household before moving out to attend school,
      provided the student is under the age of:
      (1) 24 and your relative; or
      (2) 21 and in your care or the care of a person
          described in a.(1) above; or

                                                           c. Under Section II:
    Case 5:20-cv-00790-HE Document 1-3 Filed 08/10/20 Page 5 of 57


      (1) With respect to animals or watercraft to
          which this policy applies, any person or
          organization legally responsible for these
          animals or watercraft which are owned by
          you or any person lnduded in a. or b. above.
          "Insured" does not mean a person or
          organization using or having custody of
          these animals or watercraft in the course of
          any "business" or without consent of the
          owner; or
      (2) With respect to a "motor vehicle" to which
          this policy applies:
          (a) Persons while engaged In your employ
              or that of any person included in a. or b.
              above; or
          (b) Other persons using the vehicle on an
              "insured location" with your consent.
   Under both Sections I and II, when the word an
   Immediately precedes the word ~insured", the words
   an "insured" together mean one or more "insureds".
6. "Insured location" means:
    a. The "residence premises";
   b. The part of other premises, other structures and
        grounds used by you as a residence; and
       (1) Which is shown in the Declarations; or
      (2) Which Is acquired by you during the policy
          period for your use as a residence;
   c. Any premises used by you in connection with a
      premises described in a. and b. above;
   d. Any part of a premises:
      (1) Not owned by an "insured"; and
      (2) Where an "insured" is temporanly residing;
   e. Vacant land, other than farm land, owned by or
       rented to an "insured";
   f. Land owned by or rented to an "insured" on
       which a one, two, three or four family dwelling is
       being built as a residence for an "insured";
   g. Individual or family cemetery plots or burial
       vaults of an "insured"; or
                                                               h. Any part of a premises occasionally rented to an
                                                                  "insured" for other than "business" use.
                                                            7. "Motor vehicle" means:


                        4:
     Case 5:20-cv-00790-HE Document 1-3 Filed 08/10/20 Page 6 of 57


    a. A self-propelled land or amphibious vehide; or
    b. Any traHer or semitrailer which is being carried
       on, towed by or hitched for towing by a vehicle
        described In a. above.
 8. "Occurrence• means an accident,          including
    continuous or repeated exposure to substantially
    the same general hannful conditions, which results,
    during the policy period, in:
    a. "Bodily injury"; or
    b. "Property damage•.
 9. "Property damage• means physical injury to,
    destruction of, or loss of use of tangible property.
10. "Residence employee" means:
    a. An employee of an "insured", or an employee
        leased to an "insured" by a labor leasing finn,
        under an agreement between an "insured" and
        the labor leasing finn, whose duties are related
        to the maintenance or use of the "residence
        premises", lnduding household or domestic
        services; or
    b. One who perfonns similar duties elsewhere not
        related to the "business" of an "insured".
    A "residence employee" does not Include a
    temporary employee who is furnished to an
    "insured" to substitute for a permanent "residence
    employee• on leave or to meet seasonal or short-
    term workload conditions.
11. "Residence premises" means:
    a. The one family dwelling where you reside;
    b. The two, three or four family dwelling where you
        reside in at least one of the family units; or
     c. That part of any other building where you reside;
    and which is shown as the "residence premises• In
    the Declarations.
    "Residence premises" also indudes                    other
    structures and grounds at that location.
Case 5:20-cv-00790-HE Document 1-3 Filed 08/10/20 Page 7 of 57
           Case 5:20-cv-00790-HE Document 1-3 Filed 08/10/20 Page 8 of 57


 DEDUCTIBLE
 Unless otherwise noted In this policy, the following
 deductible provision applies:
, Subject to the policy limits that apply, we will pay only that
  part of the total of all loss payable under Section I that
  exceeds the deductible amount shown in the Declarations.


 SECTION 1- PROPERTY COVERAGES
 A. Coverage A - Dwelling
     1. Wecover:
         a. The dwelling on the "residence premises"
            shown in the Declarations, including structures
            attached to the dwelling; and
         b. Materials and supplies located on or next to the
             "residence premises" used to construct, alter or
             repair the dwelling or other structures on the
             "residence premises".
     2. We do not cover land, including land on which the
        dwelling is located.                              ,.
 B. Coverage B - Other Structures
     1. We cover other structures on the "residence
        premises" set apart from the dwelling by clear
        space. This Includes structures connected to the
        dwelling by only a fence, utility line, or similar
        connection.
     2. We do not cover:
         a. Land, Including land on which the other                ·""
             structures are located;
         b. Other structures rented or held for rental to any
             person not a tenant of the dwelling, unless used
             solely as a private garage;
         c. Other structures from which any "business" is
            conducted; or
         d. Other structures used to store "business"
            property. However, we do cover a structure that
             contains "business" property solely owned by an
             "insured" or a tenant of the dwelling provided
             that "business" property does not include
             gaseous or liquld fuel, other than fuel in a
             permanently Installed fuel tank of a vehicle or
             craft parked or stored In the structure.
       Case 5:20-cv-00790-HE Document 1-3 Filed 08/10/20 Page 9 of 57


   3. The limit of liability for this coverage will not be more
      than 10% of the limit of liability that applies to
      Coverage A. Use of this coverage does not reduce
      the Coverage A limit of liability.
C. Coverage C - Personal Property
   1. Covered Property
      We ,cover personal property owned or used by an
      "Insured" while It Is anywhere Jn the world. After a
      loss and at your request, we will cover personal
      property owned by:
       a. Others while the property is on the part of the
          "residence premises" occupied by an •insured";
          or
       b. A 'guest or a "residence employee", while the
          property is in any residence occupied by an
          "insured".               '.
   2. Limit For Property At Other Residences
      Our limit of liability for personal property usually
      located at an "insured's" residence, other than the
      "residence premises", is 10% of the limit of liability
      for Coverage C, or $1,000, whichever Is greater.
      However, this limitation does not apply to personal
      property:
       a. Moved from the "residence premises• because
          it is being repaired, renovated or rebuilt and is
          not fit to live in or store property In; or
       b. In a newly acquired principal residence for 30
          days from the time you begin to move the
          property there.
   3. Special Limits Of Liability
      The special limit for each category shown below is
      the total limit for each loss for all property in that
      category. These special limits do no\ Increase the
      Coverage C 6mit of liability.
       a. $200 on money, bank notes, bullion. gold other
          than goldware/ sDver other than silverware,
          platinum other than plallnumware, coins,
          medals, scrip, stored value cards and smart
          cards.
       b . .$1,500 on securities, accounts, deeds,
            evidences of debt, letters of credit, notes other
            than bank notes, manusaipts, personal
     Case 5:20-cv-00790-HE Document 1-3 Filed 08/10/20 Page 10 of 57


          records, passports, tickets and stamps. This
          dollar limit applies lo these categories .
          regardless of the medium (such as paper or
          computer software) on which the material
          exists.
          This limit indudes the cost to research, replace
          or restore the infonnatlon from the lost or
          damaged material.
     c. $1,500 on watercraft of all types, including their
          traiers, furnishings, equipment and outboard
          engines or motors.
     d. $1,500 on trailers or semitrailers not used with
          watercraft of au types.
     e. $1,500 for loss by theft, misplacing or losing of
          jewelry, watches,         furs,   precious   and
          semiprecious stones.
     f. $2,500 for loss by theft, misplacing or losing of
          firearms and related equipment.
     g. $2,500 for loss by theft, misplacing or losing of
        silverware, silver-plated ware, goldware, gold·
        plated ware, platinumware, platinum-plated
        ware and pewterware. This includes flatware,
        hollowware, tea sets, trays and trophies made
        of or including silver, gold or pewter.   ·
     h. $2,500 on property, on the "residence
        premises", used primarily for "business"
        purposes.
     I. $500 on property, away from the "residence
          premises", used primarily for "business"
          purposes. However, this limit does not apply to
          loss to electronic apparatus and other property
          described in Categories j. and k. below.
     J.   $1,500 on        electronic apparatus and
          accessories, while in or upon a "motor vehicle",
          but only if the apparatus is equipped to be
          operated by power from the "motor vehicle's"
          electrical system while still capable of being
          operated by other power sources.
          Accessories include antennas, tapes, wires,
          records, discs or other media that can be used
          with any apparatus described In this Category J.
~~        $1,500 on electronic apparatus and accessories
          used primarily for "business" while
   Case 5:20-cv-00790-HE Document 1-3 Filed 08/10/20 Page 11 of 57


      away from the "residence premises" and not in
      or upon a "motor vehlde". The apparatus must
      be equipped to be operated by power from the
      "motc;,r vehicle's" electrical system while still
      capable of being operated by other power
      sources.
      Accessories indude antennas, tapes, wires,
      records, discs or other media that can be used
      with any apparatus described In this Category k.
4. Property Not Covered
  We do not cover:
   a. Articles separately described and specifically
      insured, regardless of the limit for which they are
      insured, in this or other insurance;
   b. Animals, birds or fish;
   c. "Motorvehldes".
      (1) This includes:
          (a) Their accessories, equipment and parts;
              or
         {b) Electronic apparatus and accessories
             designed to be operated solely by power
             from the electrical system of the "motor
             vehicle". Accessories Include antennas,
             tapes, wires, records, discs or other
             media that can be used with any
             apparatus described above.
          The exclusion of property described in (a)
          and (b) above applies only while such
          property is in or upon the "motor vehicle".
      (2) We do cover "motor vehicles" not required
          to be registered for use on pubHc roads or
          property which are:
          (a) Used solely to service an "insured's"
              residence; or
         (b) Designed to assist the handicapped;
   d. Aircraft meaning any contrivance used or
      designed for flight Including any parts whether
      or not attached to the aircraft.
      We do cov~ model or hobby aircraft not used
      or designed to carry people or cargo;
       Case 5:20-cv-00790-HE Document 1-3 Filed 08/10/20 Page 12 of 57


       e. Hovercraft and parts. Hovercraft means a self-
           propelled motorized ground effect vehlde       ana
           includes, but Is not llmlted to, flarecraft and air
           cushion vehicles;
       f. Property of roomers, boarders and other
           tenants, except property of roomers and
           boarders related to an "insured";
       g. Property In an apartment regularly rented         cir
           held for rental to others by an "insl.l'ed", except
           as provided under E.10. Landlord's Furnishings
           under Section I'"- Property Coverages;
       h. Property rented or held for rental to others off
           the "residence premises";
        I. "Business" data, Including such data stored In:
          (1) Books of account, drawings or other paper
              records; or
          (2) Computers and related equipment.
           We do cover the cost of blank recording or
           storage media, and of prerecorded computer
           programs available on the retail market;
        j. Credit cards, electronic fund transfer cards or
           access devices used solely for deposit,
           withdrawal or transfer of funds except as
           provided in E.6. Credit Card, Electronic Fund
           Transfer Card Or Access Device, Forgery And
           Counterfeit Money under Section I - Property
           Coverages; or
       k. Water or steam.
D. Coverage D - Loss Of Use
   The limit of liability for Coverage D is the total limit for
   the coverages In 1. Additional Living Expense, 2. Fair
   Rental Value and 3. Civil Authority Prohibits Use below.
   1. Addltlonal Uvlng Expense
       If a loss covered under Section I makes that part of
       the "residence premises" where you reside not flt to
       live In, we cover any necessary Increase In living
       expenses incurred by you so that your household
       can maintain Its normal standard of living.
       Payment will be for the shortest time required to
       repair or replace the damage or, if you

                                                                  permanently relocate, the shortest time required for
                                                                  your household to s"ettle elsewhere.
      Case 5:20-cv-00790-HE Document 1-3 Filed 08/10/20 Page 13 of 57


   2. Fair Rental Value
      If a loss covered under Section I makes that part of
      the "residence premises" rented to others or held for
      rental by you not fit to live in, we cover the fair rental
      value of such premises le~.s any expenses that do
      not continue while it is not flt to live in.
      Payment will be for the shortest time required to
      repair or replace such premises.
   3. Civil Authority Prohibits Use
      If a civil authority prohibits you from use of the
      "residence premises" as a result of direct damage
      to neighboring premises by a Peril Insured Against,
      we cover the loss as provided in 1. Additional LMng
      Expense and 2. Fair Rental Value above for ..no
      more than two weeks.
   4. Loss Or Expense Not Covered
    · We do not cover loss or expense due to cancellation
      of a lease or agreement.
  The periods of time under 1. Additional Living Expense,
  2. Fair Rental Value and 3. Civil Authority Prohibits Use
  above are not limited by expiration of this policy.
E. Additional Co~rages
   1. Debris Removal
      a. We will pay your reasonable expense for the
          removal of:
         (1) Debris d covered property if a Peril Insured
             Against that applies to the damaged
             property causes the loss; or
         (2) Ash, dust or particles from a volcanic
             eruption that ·has caused direct loss to a
             building or property contained in a building.
          This expense Is Included In the limit d llabltity
          that applies to the damaged property. If the
          amount to be paid for ,the actual damage to the
          property plus the debris removal expense Is
          more than the limit d liability for the damaged
          property, an additional 5% of that limit is
          available for such expense.


                                                                   b. We will also pay your reasonable expense, up
                                                                      to $1,000, for the removal from the "residence
                                                                      premises" of:
   Case 5:20-cv-00790-HE Document 1-3 Filed 08/10/20 Page 14 of 57

                                      ·-·
     (1) Your tree(s) felled by the peril of Windstorm
         or Hall or Weight of Ice, Snow or Sleet; or
     (2) A neighbor's tree(s) felled by a Peril Insured
         Against;
      provided the tree(s):
     (3) Damage(s) a covered structure; or
     (4) Does not damage a covered structure, but:
         (a) Block(s) a driveway on the "residence
             premises" which prevent(s) a "motor
             vehicle", that is registered for use on
             public roads or property, from entering
             or leaving the "residence premises"; or
         (b) Block(s) a ramp or other fixture
             designed to assist a handicapped
             person to enter or leave the dwelling
             building.
      The $1,000 limit is the most we will pay in any
      one loss regardless of the number of fallen
      trees. No more than $500 of this limit will be paid
      for the removal of any one tree.
      This coverage is additional insurance.
2. Reasonable Repairs
   a. We will pay the reasonable cost Incurred by you
      for the necessary measures taken solely to
      protect covered property that is damaged by a
      P,eril Insured Against from further damage.
   b. If the measures taken Involve repair to other
      damaged property, we will only pay if that
      property Is covered under this policy and the
      damage Is caused by a Peril Insured Against.
      This coverage does not
     (1) Increase the limit of liability that applies to
         the covered property; or
     (2) Relieve you of your duties, In case of a loss
         to covered property, described in B.4. under
         Section I - Conditions.               •
Case 5:20-cv-00790-HE Document 1-3 Filed 08/10/20 Page 15 of 57
   Case 5:20-cv-00790-HE Document 1-3 Filed 08/10/20 Page 16 of 57


3. Trees, Shrubs And Other Plants
  We cover trees, shrubs, plants or lawns, on the
  "residence premises", for loss caused by the
  following Perils Insured Against:
   a. Fire or Lightning;
   b. Explosion;
   c. Riot or av11 Commotion;
   d. Aircraft;
   e. Vehicles not owned or operated by a resident of
      the "residence premises";
   f. Vandalism or Malicious Mischief; or
   g, Theft.
  We will pay up to 5% of the Hmit of liability that
  applies to the dwelling for all trees, shrubs, plants or
  lawns. No more than $500 of this limit wlll be paid
  for any one tree, shrub or plant. We do not cover
  property grown for "business• purposes.
  This coverage is additional insurance.
4. Fire Deparbnent Service Charge
  We will pay up to $500 for your liability assumed by
  contract or agreement for fire department charges
  incurred when the fire department is caned to save
  or protect covered property from a Peril Insured
  Against. We do not cover fire department service
  charges If the property Is located within the limits of
  the city, municipality or protection district furnishing
  the fire department response.
  This coverage is additional insurance. No
  deductible applies to this coverage.
5. Property Removed
  We insure covered property against direct loss from
  any cause while being removed from a premises
  endangered by a Peril insured Against and for no
  more than 30 days while removed.
  This coverage does not change the limit of liability
  that applies to the property being removed.
6, Credit C•d, Electronic Fund Transfer Card Or
   Access Device, Fprgery And _Counterfeit Money
   a. We will pay up to $500 for:
Case 5:20-cv-00790-HE Document 1-3 Filed 08/10/20 Page 17 of 57


  (1) The legal obligation of an "insured" to pay
      because of the theft or unauthorized use of
      credit cards Issued to or registered in an
      "lnsured's" name;
  (2) Loss resulting from theft or unauthorized
       use of an electronic fund transfer card or
       access device used for deposit, withdrawal
       or transfer of funds, Issued to or registered
       in an '1nsured's" name;
  (3) Loss to an "insured" caused by forgery or
       alteration of any check or negotiable
       instrument; and
  (4) Loss to an "insured" through acceptance in
      good faith of counterfeit United States or
      Canadian paper currency.
   All loss resulting from a series of acts committed
   by any one person or In which any one person
   is concerned or implicated Is considered to be
   one loss.
    This coverage Is additional insurance. No
  . deductible applies to this coverage.
b. We do not cover:
  (1) Use of a credit card, electronic fund transfer
       card or access device:
      (a) By a resident of yoor household; .
      (b) By a person who has been entrusted
          with either type of card or access device;
          or
      (c) If an "insured" has not complied with all
          terms and conditions under which the
          cards are issued or the devices
          accessed; or
  (2) Loss arising out of "business" use or
       dishonesty of an "Insured".
c. If the coverage in a. above applies, the following
   defense provisions also apply:
  (1) We may investigate and settle any claim or
       suit that we decide is appropriate. Our duty
       to defend a claim or suit ends when the
       amount we pay for the loss equals our limit
       of Hablllty.
  (2) If a suit is brought against an "Insured" for
       liability under a.(1) or (2) above, we will


                     16
   Case 5:20-cv-00790-HE Document 1-3 Filed 08/10/20 Page 18 of 57


          provide a defense at our expense by
          counsel of our choice.
     (3) We have the option to defend at our
         expense an "insured" or an "insured's" bank
         against any st.it for the enforcement of
         payment under a.(3) above.
7. Lou Assessment
   a. We will pay up to $1,000 for your share of loss
      assessment charged during the policy period
      against you, as owner or tenant of the
      "residence premises", , by a corporation or
      association of property owners. The
      assessment must be made as a result of direct
      loss to property, owned by all members
      collectively, of the type that would be covered by
      this policy H owned by you, caused by a Peril
      Insured Against, other than:
      (1) Earthquake; or
      (2) Land shock waves or tremors before, during
          or after a volcanic eruption.
      The llmlt of $1,000 is the most we will pay with
      respect to any one loss, regardless of the
      number of assessments. We will only apply one
      deductible, per unit, to the total amount of any
      one loss to the property described above,
      regardless of the number of assessments.
   b. We do not cover assessments charged against
      you or a corporation or association of property
      owners by any governmental body.
   c. Paragraph P. Policy Period under Section I -
      Conditions does not apply to this coverage.
  This coverage is additional Insurance.
8. Collapse
   a. This Additional Coverage applies to property
      covered under Coverages , A and B. · With
      respect to this Additional Coverage:
      (1) Collapse means an abrupt falling down or
          caving In of a building or any part of a
          building with the result that the butlding or
          part of the building cannot be occupied for
          its current Intended purpose.
      (2) A bt.ildlng or any part of a building that Is In
          danger of falling dO'Ml or caving in is not
          considered to be in a state of collapse.

                        17
       Case 5:20-cv-00790-HE Document 1-3 Filed 08/10/20 Page 19 of 57


         (3) A part of a bullding that Is standing is not
             considered to be in a state of collapse even
             if it has separated from another part of the
             building.
         (4) A building or any part of a building that is
             standing is not considered to be in a state of
             collapse even if it shows . evidence of
             cracking, bulging, sagging, bending,
                                          or
             leaning, settUng, shrinkage expansion.
       b. We Insure for direct physical loss to covered
          property involving collapse of a building or any
          part of a building if the collapse was caused by
          one or more of the following:
         (1) The Perils Insured           Against    under
             Coverages A arid B;
         (2) Decay that is hidden from view, unless the
             presence of such decay is known to an
             "Insured" prior.to collapse;
         (3) Insect or vennin damage that Is hidden from
             view, unless the presence of such damage
             is known to an "insured" prior to collapse;
         (4) Weight of contents, equipment, animals or
              people;
         (5) Weight of rain which collects on a roof; or
         (6) Use of defective material or methods in
             construction, remodeling or renovation if the
             collapse occurs during the course of the
             construction, remodeling or renovation.
       c. Loss to an awning, fence, patio, deck,
          pavement, swimming pool, underground pipe,
          flue, drain, cesspool, septic tank, foundation,
          retaining wall, bulkhead, pier, wharf or dock is
          not Included under b.(2) through (6) above,
          unless the loss is a direct result of the collapse
          of a blilding or any Pl?~ of a building.
       d. This coverage does not increase the limit of
          liability that appfies to the damaged covered
          property.               ·
9.Glaas Or Safety Glazing Material
       a. Wecover:




                            18
Case 5:20-cv-00790-HE Document 1-3 Filed 08/10/20 Page 20 of 57




           19
    Case 5:20-cv-00790-HE Document 1-3 Filed 08/10/20 Page 21 of 57


      (1) Th~ breakage of glass or safety glazing
          material which is part of a covered building,
          storm door or storm window;
      (2) The breakage cl glass or safety glazing
          material which Is part of a covered building,
          storm door or storm window when caused
          directly by earth movement; and
      (3) The direct physical loss to covered property
          caused solely by the pieces, fragments or
          splinters of broken glass or safety glazing
          material which Is part of a pullding, storm
          door or storm window.
    b. This coverage does not include loss:
      (1) To covered property which results because
          the glass or safety glazing material has been
          broken, except as provided In a.(3) above;
          or
      (2) On the •residence premises" if the dwelling
          has been vacant for more than .60
          consecutive days Immediately before the
          loss, except when the breakage results
          directly from earth movement as provided in
          a.(2) above. A dwelling being constructed is
          not considered vacant
    c. This coverage does not Increase the limit of
       liability that applies to the damaged property.
10. Landlord's Furnishings
   We will pay up to $2,500 for your appliances,
   carpeting and other household furnishings, in each
   apartment on the "residence premises" regularly
   rented or held for rental to others by an "insured",
   for loss caused only by the foUowing Perils Insured
   Against:
    a. Fire Or Lightning
    b. Wlndstonn Or Hall
       This peril Includes loss to watercraft of all types
       and their trailers, furnishings,, equipment, and
       outboard engines or motors, only while Inside a
       fully enclosed buUding.
       This peril does not Include loss to ,he property
       contained In a building caused by rain, snow,
       sleet, sand or dust unless the direct force of
       wind or hail damages the building causing an



                        20
Case 5:20-cv-00790-HE Document 1-3 Filed 08/10/20 Page 22 of 57


     opening in a ro<;>f or wall and the rain, snow,
     sleet, sand or dust enters through this opening.
c. Explosion
d. Riot Or Civil Commotion
e. Aircraft
     This peril includes self-propelled missiles and
     spacecraft.
f. Vehicles
g. Smoke
     This peril means sudden and accidental
     damage from smoke, including the ~ission or
     puffback of smoke, soot, fumes or vapors from
     a boiler, fumace or related equipment.
     This peril does not Include loss caused by
     smoke from agricultural smudging or industrial
     operations.
h. Vandalism Or Malicious Mischief
I. Falling Objects
     This peril does not include loss to property
     contained In a building unless the roof or an
     outside wall of the building Is first damaged by a
     falling object. Damage to the falling object itself
     is not Included.
J.   Weight Of Ice, Snow Or Sleet
     This peril means weight of ice, snow or sleet
     which causes damage to property contained in
     a building.
k. Accidental Discharge Or Overflow Of Water
     Or Steam
     {1) This peril means accidental discharge or
          overflow of water or steam from within a
         •plumbing, heating, air con<itioning or
          automatic fire protective sprinkler system or
          from within a household appliance.
     (2) This peril does not include loss:
         (a) To the system or ap.pliance from which
             the water or steam escaped;
        (b) Caused by or resulting from freezing
            except as provided in m. Freezing
            below;
Case 5:20-cv-00790-HE Document 1-3 Filed 08/10/20 Page 23 of 57


      (c) On the "residence premises" caused by
          accidental discharge or overflow which
          occurs off the "residence premises•; or
      (d) Caused by mold, fungus or wet rot
          unless hidden within the walls or ceilings
          or beneath the floors or above the
          ceilings of a structure.
  (3) In this peril, a plumbing system or household
      ;appliance does not include a sump, sump
       pump or related equipment or a roof drain,
       gutter, downspout or siinDar fixtures or
       equipment.
 I. · Sudden And Accidental Tearing Apart,
      Cracking, Burning Or Bulging
   This peril means sudden and accidental tearing
   apart, aacking, burning or bulging of a steam or
   hot water heating system, an air conditioning or
   automatic fire protective sprinkler system, or an
   appliance for heating water.
   We do not cover loss caused by or resulting
   from freezing under this peril.
m. Freezing
  (1) This peril means freezing of a plumbing,
      heating, air conditioning or automatic fire
      protective sprinkler system or of a
      household appliance but only if you have
      used reasonable care to:
      (a) Maintain heat in the building; or
      (b) Shut off the water supply and drain all
          systems and appliances of water.
      However, if the building Is protected by an
      automatic fire protective sprinkler system,
      you must use reasonable care to continue
      the water supply and maintain heat in the
      building for coverage to apply.       ,
  (2) In this peril, a plumbing system or household
      appliance does not include a sump, sump
      pump or related equipment or a roof drain,
      gutter, downspout or similar fixtures or
      equipment.




                    22
Case 5:20-cv-00790-HE Document 1-3 Filed 08/10/20 Page 24 of 57




           23
     Case 5:20-cv-00790-HE Document 1-3 Filed 08/10/20 Page 25 of 57


     n. Sudden And Accidental Damage From
        Artificially Generated Electrical Current
        This peril does not Include loss to tubes,
        transistors, electronic components or circuitry
        that are a part of appliances, fixtures,
        computers, home entertainment units or other
        types of electronic apparatus.
     o. Volcanic Eruption
        This peril does not include loss caused by
        earthquake, land shock waves or tremors.
     This limit is the most we will pay in any one loss
     regardless of the number of appliances, carpeting
     or other household furnishings involved In the loss.
     This coverage does not Ina-ease the limit of Hability
     applying to the damaged property.
· 11. Ordinance Or Law
     a. You may use up to 10% of the limit of liability
        that applies to Coverage A for the increased
        costs you incur due to the enforcement of any
        ordinance or law which requires or regulates:
        (1) The construction, demolition, remodeling,
            renovation or repair ex that part of a covered
            building or other structure damaged by a
            Peril Insured Against;                 ·
        (2) The demolition ahd reconstruction of the
            undamaged part of a covered building or
            other structure, when that building or other
            structure must be totally demolished
            because of damage by a Peril"' Insured
            Against to another part of that covered
            building or other structure; or
        (3) The remodeling, removal or replacement of
            the portion of the undamaged part of a
            covered building or other structure
            necessary to complete the remodeling,
            repair or replacement of that part of the
            covered buildng or other structure damaged
            by a Peril Insured Against.
     b. You may use all or part of this ordinance or law
        coverage to pay for the Ina-eased costs you
        incur to remove debris resulting from the
        construction,       demolition,     remodeling,
        renovation, repair or replacement of property as
        stated In a. above.


                          24
        Case 5:20-cv-00790-HE Document 1-3 Filed 08/10/20 Page 26 of 57


        c. We do not cover; ·
          (1) The loss in value to any covered building or
              other structure due to the requirements of
               any ordinance or law; or
          (2) The costs to oomply with any ordinance or
              law which requires any "insured" or others,
              to test for, monitor, clean up, remove,
              contain, treat, detoxify or neutralize, or in
              any way respond to, or assess the effects of,
              pollutants in or on any covered building or
              other structure.
               Pollutants means any solid, liquid, gaseous
               or thermal irritant or contaminant, including
               smoke, vapor, soot, fumes, acids, alkalis,
               chemicals and waste. Waste includes
               materials to be recycled, reconditioned or
               reclaimed.
       This coverage is additional Insurance.
   12. Grave Markers
       We will pay up to $5,000 for grave markers,
       Including mausoleums, on or away from the
       "residence premises" for loss caused by a Peril
       Insured Against.
       This coverage does not increase    the
                                          limits ofJiability
       that apply to the damaged covered property.


SECTION I - PERILS INSURED AGAINST
We insure against risk of direct physical loss to property
described In Coverages A, B and C.
We do not Insure, however, for loss:
A. Under Coverages A, B and C:
    1. Excluded under Section I - Exclusions;
    2. Caused by:
        a. Freezing of a plumbing, heating, air conditioning
           or automatic fire protective sprinkler system or
           of a household appliance, or by discharge,
           leakage or overflow from within the system or
           appliance caused by freezing. This provision
           does not apply if you have used reasonable care
           to:
          (1) Maintain heat in the building; or



                            25
Case 5:20-cv-00790-HE Document 1-3 Filed 08/10/20 Page 27 of 57


  (2) Shut off the water supply and drain all
       systems and appliances of water.
   However, if the building is protected by an
   automatic fire protective sprinkler system, you
   must use reasonable care to continue the water
   supply and maintain heat in the building for
   coverage to apply.
   For purposes of this provision a plumbing
   system or household appliance does not include
   a sump, sump pump or related equipment or a
   roof drain, gutter, downspout or similar fixtures
   or equipment;
b. Freezing, thawing, pressure or weight of water
   or ice, whether driven by wind or not, to a:
  (1) Fence, pavement, patio or swimming pool;
  (2) Footing, foundation, bulkhead, wall, or any
      other structure or device, that supports all or
      part of a blilding or other structure;
  (3) Retaining wall or bulkhead that does not
      support all or part of a building or other
      structure; or
  (4) .Pier, wharf or dock;
c. Theft in or to a dwelling under construction, or
   of materials and supplies for use in the
   construction until the dwelling Is finished and
   occupied;
d. Mold, fungus or wet rot. However, we do insure
   for loss caused by mold, fungus or wet rot that
   Is hidden within the walls or ceilings or beneath
   the floors or above the ceilings of a structure if
   such loss results from the accidental discharge
   or overflow of water or steam from within:
  (1) A plumbing, heating, air conditioning or
      automatic fire protective sprinkler system, or
      a household appliance, on the "residence
      premises"; or
  (2) A storm drain, or water, steam or sewer
      pipes, off the "residence premises".
   For purposes of this provision, a plumbing
   system or household appliance does not include
   a sump, sump pump or related equipment or a
   roof drain, gutter, downspout or similar fixtures
   or equipment; or
                                                        e. Any of the following:

                    26
Case 5:20-cv-00790-HE Document 1-3 Filed 08/10/20 Page 28 of 57


 (1) Wear and tear, marring, deterioration;
 (2) Mechanical breakdown, latent defect,
     inherent•vice, or any quality In property that
     causes It to damage or destroy Itself;
 (3) Smog, rust or other corrosion, or dry rot;
 (4) Smoke from agricultural        smudging or
     Industrial operations;
 (5) Discharge, dispersal, seepage, migration,
     release or escape of pollutants unless the
     discharge, dispersal, seepage, migration,
     release or escape is itself caused by a Peril
     Insured Against in a. through o. as lsted in
     E.10. Landlord's Furnishings under Section
     1- Property Coverages.
     Pollutants means any solid, liquid, gaseous
     or thermal irritant or contaminant, including
     smoke, vapor, soot, fumes, acids, alkalis,
    .chemicals and waste. Waste includes
     materials to be recycled, reconditioned or
     reclaimed;
 (6) Settling, shrinking, bulging or expansion,
     Including resultant cracking, of bulkheads,
     pavements, patios, footings, foundations,
     walls, floors, roofs or ceilings;
 (7) Birds, vermin, rodents, or insects; or
 (8) Animals owned or kept by an "insured".
 Exception To 2.e.
 Unless the loss is otherwise excluded, we cover
 loss to property covered under Coverage A, B
 or C resulting from an accidental discharge or
 overflow of water or steam from within a:
 (I) Stonn drain, or water, steam or sewer pipe, ..
     off the •residence premises"; or
 (II) Plumbing, heating, air conditioning or
      automatic fire protective sprinkler system or
      household appliance on the "residence
      premises". This includes the oost to tear out
      and replace any part of a building, or other
      structure, on the "residence premises•, but
      only when necessary to repair the system or     such tear out and replacement ooverage
      appliance. However,                             only applies to other structures if the water
                                                      or steam causes actual damage to a
                                                      building on the "residence premises".       "~
       Case 5:20-cv-00790-HE Document 1-3 Filed 08/10/20 Page 29 of 57


          We do not cover loss to the system or appliance
          from which this water or steam escaped.
          For purposes of this provision, a plumbing'
          system or household appliance does not Include
          a sump, sump pump or related equipment or a
          roof drain, gutter, down spout or simDar fixtures
          or equipment.
      Section I - Exclusion A.3. Water Damage,
      Paragraphs a. and c. that apply to surface water
      and water below the surface of the ground do not
      apply to loss by water covered under d. and e.
      above.                   •
      Under 2.a. through e. above, ,any ensuing loss to
      property described in Coverages A, B and C not
      precluded by any other provision in this policy is
      covered.
B. Under Coverages A and B:
   1. Caused by vanda&sm and malicious mischief, and
      any ensuing loss caused by any intentional and
      wrongful act committed in the course of the
      vandalism or malicious mischief, if the dwelling has
      been vacant for more than 60 consecutive days
      immediately before the loss. A dwelling being
      constructed is not considered vacant;
   2. Involving collapse, other than as provided in E.8.
      Collapse under Section I - Property Coverages.
      However, any ensuing loss to property described in
      Coverages A and B not precluded by any other
      provision in this policy is covered.
C. Under Coverage C caus~ by:
   1. Breakage of eyeglasses, glassware, statuary,
      marble, brio-a-brae, porcelains and similar fragile
      articles other than jewelry, watches bronzes,
      cameras and photographic lenses.
      However, there Is coverage for breakage of the
      property by or resulting from:
      a. Fire, lightning, windstorm, hail;
      b. Smoke, other than smoke from agricultural
          smudging or industrial operations;
                                                              c. Explosion, riot, civil commotion;
                                                              d. Aircraft, vehicles, vandalism and malicious
                                                                 mischief;
                                                              e. Collapse of a building or any part of a building;


                           28
        Case 5:20-cv-00790-HE Document 1-3 Filed 08/10/20 Page 30 of 57


        f. Water not otherwise excluded;
        g. Theft or attempted theft; or
       h. Sudden and accidental tearing apart, cracking,
           burning or bulging of:
           (~) A steam or hot water heating system;
           (2) An air oondltloning or automatic fire
               protective sprinkler system; or
           (3) An appliance for heating water;
    2. Dampness, of atmosphere or extremes of
       temperature unless the direct cause of loss is rain,
       snow, sleet or hall;
    3. Refinishing, renovating or repairing property other
       than watches, jewelry and furs;
    4. Collision, other than· oollision with a land vehicle,
       sinking, swamping or stranding of watercraft,
       including their trailers, furnishings equipment and
       out board engines or motors;
    5. Destruction, confiscation or seizure by order of any
       government or public authority; or
    6. Acts or decisions, including the failure to act or
       decide, of any person, group, organization or
       governmental body. However, any ensuing loss to
       property described in Coverage C not precluded by
       any other provision in this policy is covered.


SECTION I - ,EXCLUSIONS
A. We do not insure for loss caused directly or indirectly by
   any of the following. Such loss is excluded regardless
   of any other cause or event contributing concurrently or
   in any sequence to the loss. These exclusions apply
   whether or not the loss event results In widespread
   damage or affects a substantial area.
    1. Ordinance Or Law
       Ordinance Or Law means any ordinance or law:
        a. Requiring or regulating the construction,
           demolition, remodeling, renovation or repair of
           property, including removal of any resulting

                                                                debris. This Exclusion A.1.a. does not apply to
                                                                the amount of coverage that may be provided
                                                                for in E.11. Ordinance Or Law under Section I -
                                                                Property Coverages;



                             29
   Case 5:20-cv-00790-HE Document 1-3 Filed 08/10/20 Page 31 of 57


  b. The requirements of which result in a loss in
     value to property; or
   c. Requiring any "insured• or others to test for,
        monitor, clean up, remove, contain, treat,
        detoxify or neutralize, or in any way res'pond to,
        or assess the effects of, pollutants.
        Pollutants means any solid, liquid, gaseous or
        thermal irritant or contaminant, lnduding
        smoke, vapor, soot, fumes, acids, alkaUs,
        chemicals and waste. 1/,'.aste indudes materials
        to be recycled, reconditioned or reclaimed.
  This Exclusion A.1. applies whether or not · the
  property has been physically damaged.
2. Earth Movement
  Earth Movement means:
   a.   E;arthquake,· Including land shock waves or
        tren:iors before, during or after a volcanic
        eruption:
  b. Landslide, mudslide or mudflow;
   c. Subsidence or sinkhole; or
  d. Arly other earth movement including earth
        sinking, rising or shifting;
  caused by or resulting from human or animal forces
  or any act of nature unless direct loss by fire or
  explosion ensues and then we wBI pay only for the
  ensuing loss.
  This Exclusion A.2. does not apply to loss by theft.
3. Water Damage
  Water Damage means:
   a. Flood, surface water, waves, tidal water,
      overflow of a body of water, or spray from any
      of these, whether or not driven by wind;
   b. Water or water-borne material which backs up
        through sewers or drains or which overflows or
        is discharged from a sump, sump pump or
        related equipment; or


                                                             c. Water or water-home material below the
                                                                surface of the ground, induding water which
                                                                exerts pressure on or seeps or leaks through a ·
                                                                building, sidewalk, driveway, foundation,
                                                                swimming pool or other structure;


                           30
    Case 5:20-cv-00790-HE Document 1-3 Filed 08/10/20 Page 32 of 57


   caused by or resulting from human or animal forces
   or any act of nature.
   Direct loss by fire, explosion or theft resulting from
   water damage-is covered.
   Water damage to property described In Coverage C
   away from a premises or location owned, rented,
   occupied or controlled by an "insured" is covered.
   Water damage to property described in Coverage C
   on a premises or location owned, rented, occupied
   or controlled by an "Insured" is excluded even If
   weather conditions contribute in any way to produce
   the loss.
4. Power Failure
   Power Failure means the failure of power or other
   utility service if the failure takes place off the
   "residence premises". But if,the faili.we results in a
   loss, from a Peril Insured Against on the '"residence
   premises", we will pay for the loss caused by that
   peril.
5. Neglect
   Neglect means neglect of an "insured" to use all
   reasonable means to save and preserve property at
   and after the time of a loss.
6. War
   War Includes the following and any consequence ·of
   any of the following:
    a. Undeclared war, civil war; Insurrection, rebellion
       or revolution;
   b. ·warlike ad by a military force or mllltary
       personnel; or
    c. Destruction, seizure or use for, a military
       purpose.
   Discharge of a nuclear weapon will be deemed a
   warlike ad even if accidental.
7. Nuclear Hazard
   This Exclusion A. 7. pertains to Nuclear Hazard to
Case 5:20-cv-00790-HE Document 1-3 Filed 08/10/20 Page 33 of 57




           32
        Case 5:20-cv-00790-HE Document 1-3 Filed 08/10/20 Page 34 of 57


      the extent set forth in M. Nuclear Hazard Clause
      under Section I - Conditions.
   8. Intentional Loss
      Intentional Loss means any loss arising out of any
      act an "insured" commits or conspires to commit
      with the intent to cause a loss.
      In the event of such loss, no "insured" Is entitled to
      coverage, even "insureds" who did not commit or
      conspire to commit the act causing the loss.
   9. Governmental Action
      Governmental Action means the destruction,
      confiscation or seizure of property described in
      Coverage A, B or C by order of any governmental',
      or public authority.
      This exclusion does not apply to such acts ordered
      by any governmental or public authority that are
      taken at the time of a fire to prevent its spread, if the
      loss caused by fire would be covered under this
      policy.
B. We do not insure for loss to property described in
   Coverages A and B caused by any of the foHowlng.
   However, any ensuing loss to _property described In
   Coverages A and B not precluded by any other
   provision in this policy is covered.
   1. Weather conditions. However, this exclusion only
      applies if weather conditions contribute In any way
      with a cause or event excluded in A. above to
      produce the loss.
   2. Acts or ·decisions, Including the failure to act or
       decide; of any person, group, organization or
       governmental body.
   3. Faulty, inadequate or defective:
       a. Planning, zoning, development; surveying,
           siting;
       b. Design, specifications, workmanship, repair,
          construction, renovation, remodeling, grading,
          compaction;
       c. Materials used in repair,             construction,
          renovation or remodeling; or
       d. Maintenance;
       of part or all of any property whether on or off the
       •residence premises".



                             33
       Case 5:20-cv-00790-HE Document 1-3 Filed 08/10/20 Page 35 of 57


SECTION I - CONDITIONS
A. lnsurabl~ Interest And Limit Of Liability
   Even if more than one person has an insurable Interest
   in the property covered, we will not be liable in any one
   loss:
   1. To an •insured" for more than the amount of such
      "insured's" interest at the time of loss; or
   2. For more than the applicable limit of liability.
B. Duties After Loss
   In case of a loss to covered property, we have no duty
   to provide coverage under this policy if the failure to
   comply with the foDowlng duties is prejudicial to us.
   These duties must be performed either by you, or an
   •insured" seeking coverage, or a ·representative of
   either:                                      .
   1. Give prompt notice to us or our agent;
   2. Notify the police in case of loss by theft;
   3. Notify the credit card or electronic fund transfer card
      or access device company in case of loss as
      provided for in E.6. Credit Card, Electronic Fund
      Transfer Card Or Access Device, Forgery And
      Counterfeit Money under Section I - Property
      Coverages;
   4. Protect the property from further damage. If repairs
      to the property are required, you must:
       a. Make reasonable and necessary repairs to
          protect the property; and
       b. Keep an accurate record of repair expenses;
   5. Cooperate with us in the Investigation of a claim;
   6. Prepare an Inventory of damaged personal property
      showing the quantity, description, actual cash value
      and amount of loss. Attach all bills, receipts and
      related documents that justify the figures In the
      inventory;
   7. As often as ~e reasonably require:
       a. Show the damaged property;
       b. Provide us with records ~nd documents we
          request and permit us to make copies; and
       c. Submit to examination under oath, while not In
          the presence of another "insured", and sign the
          same;



                            34
       Case 5:20-cv-00790-HE Document 1-3 Filed 08/10/20 Page 36 of 57


   8. Send to us, within 60 days after our request, your
      signed, sworn proof of loss which sets forth, to the
      best of your knowledge and belief:
       a. The time and cause of loss;
       b. The interests of all "insureds" and all others in
          the property involved and all Rens on the
          property;
       c. Other insurance which may cover the loss;
       d. Changes in title or occupancy of the property "
          during the term of the policy;
       e. Specifications of damaged buildings and
          detailed repair estimates;
       f. The inventory of damaged personal property
          described in 6. above;
       g. Receipts for additional living expenses incurred
           and records that support the fair rental value
           loss; and
       h. Evidence or affidavit that supports a clalm under
          E.6. Credit Card, Electronic Food Transfer Card
          Or Access Device, Forgery And Counterfeit
          Money under Section I - Property Coverages,
          stating the amount and cause of loss.
C. Loss Settlement
   In this Condition C., the terms "cost to repair or replace"
   and "replacement cost" do not include the increased
   costs incurred to comply with the enforcement of any
   ordinance or law, except to the extent that coverage for
   these increased costs are provided ln,E.11. Ordinance
   Or Law under Section I - Property Coverages. Covered
   property losses are settled as follows:
   1. Property of the following types:
       a. Personal property;
       b. Awnings, carpeting, househ9ld appliances,
          outdoor antennas and outdoor equipment,
          whether or not attached to buildings;
       c. Structures that are not buildings; and
       d. Grave markers, including mausoleums;
       at actual cash value at the time of loss but not more
       than the amount required to repair or replace.
                                                                 2. Buildings covered under Coverage A or B at
                                                                    replacement     cost     without     deduction for
                                                                    depreciation, subject to the following:
                                                                                 '                 '


                             35
Case 5:20-cv-00790-HE Document 1-3 Filed 08/10/20 Page 37 of 57


a. If, at the time of loss, the amount of insurance in
   this policy on the damaged building is 80% or
   more of the full replacement cost of the building
   immediately before the loss, we will pay the cost
   to repair or replace, after application of any
   deductible and without deduction for
   depreciation, but not more than the least of the
   following amounts:                             ·
   (1) The limit of liability under this policy that
       applies to the blilding;
   (2) The replacement cost of that part of the '
       building damaged with material of like kind
       and quality and for like use; or
   (3) The necessary amount actuaHy spent to
       repair or replace the damaged building.
   If the buHding is rebuilt at a new premises, the
   cost described In (2) above is limited to the cost
   which would have been incurred if the building
   had been built at the original premises.
b. If, at the time of loss, the amount of insurance in
   this policy on the damaged building is less than
   80% of the full replacement cost of the building
   immediately before the loss. we wUI pay the
   greater of the following amounts, but not more
   than the llmlt of liability under this policy that
   applies to the building:
   (1) The actual cash value of that part of the
       building damaged; or
   (2) That proportion of the cost to repair or
       replace, after application of any deductible
       and without deduction for depreciation, that
       part of the building damaged, which the total
       amount of lnsl.l'ance In this policy on the
       damaged building bears to 80% of the
       replacement cost of the building.
c. To determine the amount of insurance required
   to equal 80% of the full replacement cost of the
   building immediately before the loss, do not
   include the value of:


                                                         (1) Excavations, footings, foundations, piers, or
                                                             any other structures or devices that support
                                                             all or part of the building, which are below
                                                             the undersurface of the lowest basement
                                                             ~oor;

                     36
        Case 5:20-cv-00790-HE Document 1-3 Filed 08/10/20 Page 38 of 57


           (2) Those supports described in (1) above
               which are below the surface of the ground
               inside the foundation wans, if there is no
               basement; and
           (3) Underground flues, pipes, wiring and drains.
        d. We will pay no more than the actual cash value
            of the damage until actual repair or replacement
            is complete. Once actual repair or replacement
            is complete, we will S!!tUe the loss as noted in
            2.a. and b. above.
                      '•

            However, if the cost to repair or replace the
            damage is both:
           (1) Less than 5% of the amount of insurance in
                 this policy on the building; and
           (2) Less than $2,500;
             we will settle the loss as noted In 2.a, and b.
             above · whether or not actual repair or
             replacement is complete.
         a. You may disregard the replacement cost loss
             settlement provisions and make claim under this
             policy for loss to buildings on an actual cash
             value basis. You may then make claim for any
             additional liability according to the provisions of
             this Condition C. Loss Settlement, provided you
             notify us of your intent to do so within 180 days
             after the date of loss.
D. Loss To A Pair Or Set
   In case of loss to a pair or set we may elect to:
    1. Repair or replace any part to restore the pair or set
        lo its value before the loss; or
    2. Pay the difference between actual cash value of the
        property before and after the loss.
E. Appraisal
    If you and we fail to agree on the amount of loss, either
    may demand an appraisal of the loss. In this
Case 5:20-cv-00790-HE Document 1-3 Filed 08/10/20 Page 39 of 57




           38
       Case 5:20-cv-00790-HE Document 1-3 Filed 08/10/20 Page 40 of 57


   event, each party will choose a competent and impartial
   appraiser within 20 days after receiving a written
   request from the other. The two appraisers will choose
   an umpire. If they cannot agree upon an umpire within
   15 days, you or we may request that the chQice be
   made by a judge of a court of record in the state where
   the •residence premises• is located. The appraisers will
   separately set the amount of loss. If the appraisers
   submit a written report of an agreement to us, the
   amount agreed upon will be the amount of loss. If they
   fail to agree, they will submit their differences to the
   umpire. A decision agreed to by any two will set the
   amount of loss.
   Each party will:
   1. Pay its own appraiser; and
   2. Bear the other expenses of the appraisal and
      umpire equally.
F. Othttr Insurance And Service Agreement
   If a loss covered by this policy is also covered by:
   1. Other insurance, we will pay only the proportion of
      the loss that the limit of ilability that applies under
      this policy bears to the total amount of insurance
      covering the loss; or
   2. A service agreement, this Insurance is excess over
      any amounts payable under any such agreement.
      Service agreement means a service plan, property
      restoration plan, home warranty or other similar
      service warranty agreement, even if it is
      characterized as insurance.
G. Suit Against Us
   No action can be brought against us unless there has
   been full compliance with ail of the terms under Section
   I of this policy and the action is started within two years
   after the date of loss.
H. Our Option
   If we give you written notice within 30 days after we
   receive your signed, sworn proof of loss, we may repair
   or replace any part of the damaged property with
   material or property of like kind and quality.
I. Loss Payment
   We will adjust all losses with you. We will pay you
   unless some other person is named in the policy or is




                             39
Case 5:20-cv-00790-HE Document 1-3 Filed 08/10/20 Page 41 of 57




           40
       Case 5:20-cv-00790-HE Document 1-3 Filed 08/10/20 Page 42 of 57


  legally entitled to receive payment. Loss will be payable
  60 days after we receive your proof of loss and:
   1. Reach an agreement with you;
   2. There Is an entry of a final judgment; or
   3. There Is a filing of an appraisal award v,;th us.
J. Abandonment Of Property                     ,
  We need not accept any property abandoned by an
  "insured". ,
K. Mortgage Clause
   1. If a mortgagee is named in this policy, any loss
      payable under Coverage A or B will be paid to the
      mortgagee and you, as interests appear. If more
      than one mortgagee is named, the order of payment
      will be the same as the order of precedence of the
      mortgages.                              ·
   2. If we deny your claim, that denial will not apply to a
      valid claim of the mortgagee, if the mortgagee:
       a. Notifies us of any change in ownership,
          occupancy or substantial change in risk of which
          the mortgagee is aware;                    ·
      b. Pays any premium due under this policy on
         demand if you have neglected to pay the
          premium; and
       c. Submits a signed, sworn statement of loss
          within 60 days after receiving notice from us of
          your failure to do so. Paragraphs E. Appraisal,
          G. Suit Against Us and I. Loss Payment under
          Section I - Conditions also apply to the
          mortgagee.
   3. If we decide to cancel or not to renew this policy, the
      mortgagee will be notified at least 10 days before
      the date cancellation or nonrenewal takes effect.
  · 4. If we pay the mortgagee for any loss and deny
       payment to you:
       a. We are subrogated to all the rights of the
          mortgagee granted under the mortgage on the
          property; or
       b. Al our option, we may pay to the mortgagee the
          whole principal on the mortgage plus any
                                                                accrued interest. In this event, we will receive a
                                                                full assignment and transfer of the mortgage
                                                                and all securities held as collateral to the
                                                                mortgage debt.
       Case 5:20-cv-00790-HE Document 1-3 Filed 08/10/20 Page 43 of 57


   5. Subrogation will not Impair the right of the
      mortgagee to recover the full amount of the
      mortgagee's claim.             •·'.
L. No Benefit To Bailee
   We will not recognize any assignment or grant any
   coverage that benefits a person or organization holding,
   storing or moving property for a fee regardless of any
   other provision of this policy.
M. Nuclear Hazard Clause
    1. "Nuclear Hazard" means any nuclear reaction,
       radiation, or radioactive contamination, all whether
       controlled or uncontrolled or however caused, or
       any consequence of any of these.
   2. Loss caused by the nuclear hazard will not be
       considered loss caused by fire, explosion, or
       smoke, whether these perils are specifically named
       in or otherwise included within the Perils Insured
       Against. ·
   3. This policy does not apply under Section I to loss
      caused directly or Indirectly by nuclear hazard,
      except that direct loss by fire resulting from the
      nuclear hazard is covered.
N. Recovered Property
   If you or we recover any property for which we have
   made payment under this policy, you or we will notify
   the other of the recovery. At your option, the property
   will be returned to or retained by you or it will become
   our property. If the recovered property is returned to or
   retained by you, the loss payment will be adjusted
   based on the amount you received for the recovered
   property.
0. Volcanic Eruption Period
   One or more volcanic eruptions that occur within a 72
   hour period will be considered as one volcanic eruption.
P. Policy Period
   This policy applies only to loss which occurs during the
   policy period.




                            42
Case 5:20-cv-00790-HE Document 1-3 Filed 08/10/20 Page 44 of 57




                                                      I




           43
       Case 5:20-cv-00790-HE Document 1-3 Filed 08/10/20 Page 45 of 57


Q. Concealment Or Fraud
   We provide coverage to no "insureds" under this policy
   If, whether before or after a loss, an "insured" has:
   1. Intentionally concealed or misrepresented any
       material fact or circumstance;
   2. Engaged in fraudulent conduct; or
   3. Made false statements;
   relating to this Insurance.
R. Loss Payable Clause
   If the Declarations show a loss payee for certain listed
   insured personal property, the definition of "insured" is
   changed to indude that loss payee with respect to that
   property.
   If we decide to cancel or not renew this policy, that loss
   pa~ee will be notified in writing.


SECTION 11- LIABILITY COVERAGES
A. Coverage E - Personal Llablllty
   If a daim is made or a suit is brought against an
   "insured" for damages because of "bodily injury" or
   "property damage" caused by an "occurrence• to which
   this coverage applies, we will:
   1. Pay up to our limit of liability for the damages for
       which an "insured" is legally liable. Damages
       indude prejudgment interest awarded against an
       "insured"; and                    '
   2. Provide a defense at our expense by counsel of our
      choice, even if the suit is groundless, false or
      fraudulent. We may investigate and settle any claim
      or suit that we decide Is appropriate. Our duty to
      settle or defend ends when our limit of liabHity for
      the "occurrence" has been exhausted by payment
      of a judgment or settlement.
B. Coverage F - Medical P•Y!"'•nta To Others
   We will pay the necessary medical expenses that are
   incurred or medically ascertained within three years
   from the date of an accident causing "bodily injury".
   Medical expenses means reasonable charges for
   medical, surgical, x-ray, dental, ambulance, hospital,
   professional nursing, prosthetic devices and funeral
   services. This coverage does not apply lo you or




                             44
Case 5:20-cv-00790-HE Document 1-3 Filed 08/10/20 Page 46 of 57




           45
       Case 5:20-cv-00790-HE Document 1-3 Filed 08/10/20 Page 47 of 57


   regular residents of your household except "residence          \
   employees". As to others, this coverage applles only:
   1. To a person on the "insured location" with the
      pennlsslon of an "insured"; or
   2. To a person off the "insured location", if the "bodWy
      Injury":
       a. Arises out of a condition on the "Insured
          location" or the ways immediately adjoining;
       b. Is caused by the activities of an "insured"; ·
       c. ts caused by a "residence employee" In the
          course of the "residence             employee's"
          employment by an "insured"; or
       d. Is caused by an animal owned by or in the care
          of an "insured".


SECTION II - EXCLUSIONS
A. "Motor Vehicle Uablllty"
   1. Coverages E and F do not apply to any "motor
      vehicle Hability" if, at the time and place of an
      "occurrence", the involved "motor vehlde":
       a. Is registered for use on public roads or property;
       b. ts not registered for use on public roads or
          property, but such registration is required by a
          law, or regulation issued by a government
          agency, for It to be used at the place of the
          •occurrence"; or
       c. Is being:
          (1) Operated in, or practicing for, any
              prearranged or organized race, speed
              contest or other competition;,
          (2) Rented to others;
          (3) Used to carry persons or cargo for a charge;
              or
          (4) Used for any ~business• purpose except for
              a motorized golf cart while on a golfing
              facility.
   2. If Exclusion A.1. does not apply, there is still no
      coverage for "motor vehicle liability" unless the
      "motor vehicle" is:
       a. In dead storage on an "insured location•;            b. Used solely to service an "lnsured's" residence; ·



                            46
       Case 5:20-cv-00790-HE Document 1-3 Filed 08/10/20 Page 48 of 57


       c. Designed to assist the handicapped and, at the
          time of an "occurrence", It Is:
         (1) Being used to assist a handicapped person;
             or
         (2) Parked on an "insured location";
      d. · Designed,for recreational use off public roads
          and:
         (1) Not owned by an "insured"; or
         (2) Owned by an "insured" provided the
             "occurrence" takes place on an "insll'ed
             location" as defined in Definitions B. 6.a., b.,
             d., e. or h.; or
       e. A motorized golf cart that is owned by an
          "Insured", deslgned•to carry up to 4 persons, not
          built or modified after manufacture to exceed a
          speed of 25 mHes per hour on level ground and,
          at the lime of an "occurrence", Is within the legal
          boundaries of:
         (1) A golfing facility and is parked or stored
              there, or being used by an "insured" to:
             (a) Play the game of golf or for other
                 recreational or leisure activity an owed by
                 the facility;
             (b) Travel to or from an area where "motor
                 vehicles" or golf carts are parked or
                 stored; or
             (c) Cross public roads at designated points
                 to• access other parts of the golfing
                 facility; or
         (2) A private residential community, including
             its public roads upon which a motorized golf
             earl can legally travel, which is subject to the
             authority of a property owners association
             and contains an "lnsured's" residence.
B. "Watercraft Uablllty"
   1. Coverages·Eand F do not apply to any "watercraft
      liability" if, at the time of an "occurrence", the
      involved watercraft is being:


                                                                a. Operated in, or practicing for, any prearranged
                                                                   or organized race, speed contest or other
                                                                   competition. This exclusion does not apply to a
                                                                   saHlng vessel or a predicted log cruise;
    Case 5:20-cv-00790-HE Document 1-3 Filed 08/10/20 Page 49 of 57


   b. Rented to others;
   c. Used to carry persons or cargo for a charge; or
   d. Used for any "business" purpose.
2. If Exdusion B.1. does not apply, there is still no
   coverage for "wateraaft liability" unless, at the time
   of the •occurrence", the watercraft:
   a. Is stored;
   b. Is a sailing vessel, with or without auxiliary
      power, that is:          -,
      (1) Less than 26 feet in overall length; or
      (2) 26 feet or more in overan length and not
          owned by or rented to an "insured"; or
   c. Is not a sailing vessel and is powered by:
      (1) An inboard or inboard-outdrive engine or
          motor, induding those that power a water jet
          pump, of:
          (a) 50 horsepower or less and not owned by
              an "insured"; or
          (b) More than 50 horsepower and not
              owned by or rented to an "Insured"; or
      (2) One or more outboard engines or motors
          with:
          (a) 25 total horsepower or less;
          (b) More     than 25 horsepower if the
               outboard engine or motor is not owned
               by an "insured";
          (c) More     than 25 horsepower if the
               outboard engine or motor is ov.,ned by
               an "1,nsured" who acquired it during the
               policy period; or
          (d) More than 25 horsepower if the
              outboard engine or motor is owned by
              an "insured" who acquired it before the
              policy period, but only'lf:
               (i) You declare       them    at     policy
                   inception; or

                                                                (II) Your intent to insure them is
                                                                     reported to us in writing within 45
                                                                     days after you acquire them.
                                                             The coverages in (c) and (d) above apply for
                                                             the policy period.

                        48
        Case 5:20-cv-00790-HE Document 1-3 Filed 08/10/20 Page 50 of 57


             Horsepower means the maximum power rating
             assigned to the engine or motor by the
             manufacturer.
C. "Aircraft Llablllty"
   This policy does not cover "aira-aft liability".
D. "Hovercraft Llablllty"
   This policy does not cover 'tlovera-aft fiability".
E. Coverage E - Personal Uablllty And Coverage F -
   Medical Payments To Others
   Coverages E and F do not apply to the following:
    1. Expected Or Intended Injury
       •Bodily injury" or "property damage• which Is
       expected or Intended by an •insured" even If the
       resulting "bodily injury• of"property damage":
        a.   Is of a different kind, quality or degree than
             Initially expected or Intended; or
       · b. Is sustained by a different person, entity, real or
             personal property, than lnillally expected or
             intended.
       However, this Exclusion E.1. does not apply to
       "bodily Injury• resulting from the use of reasonable
       force by an "insll'ed" to protect persons or property;
    2. "Business"
        a.   "Bodily Injury" or "property damage" arising out
             of or in connection with a "business" conducted
             from an "insured location• or engaged in by an
             "insured", whether or not the "business• Is
             owned or operated by an "insured" or employs
             an "Insured".
             This Exduslon E.2. applies but is not limited to
             an act or omission, regardless of Its nature or
             circumstance, involving a service or duty
             rendered, promised, owed, or implied to be
             provided because of the nature of the
             "business·.


                                                                  b. This Exclusion E.2. does not apply to:
                                                                    (1) The rental or holding for rental of an "insured
                                                                        location";
                                                                        (a) On an occasional basis if used only as a
                                                                            residence;


                              49
    Case 5:20-cv-00790-HE Document 1-3 Filed 08/10/20 Page 51 of 57


          (b) In part for use only as a residence,
               unless a single family unit is intended for
               use by the occupying family to lodge
               more than two roomers or boarders; or
          (c) In part, as an office, school, studio or
              private garage; and
      (2) An "insured" under the age of 21 years
          involved In a part-time or occasional, self-
          employed "business" with no employees;
3. Professional Services
   "Bodily" injury" or "property damage" arising out of
   the rendering of or failure to render professional
   services;
4. "Insured'&" Premises Not An "Insured Location"
   "Bodily iriury" or "property damage• arising out of a
   premises:
   a. Owned by an "insured";
   b. Rented to an "insured"; or
   c. Rented to others by an "insured";
   that is not an "Insured location";
5. War
   "Bodily injury'' or "property damage" caused directly
   or indirectly by war, including the following and any
   consequence of any of the followng:
   a. Undeclared war, civil war, insurrection, rebellion
       or revolution;
   b. Warlike ad by a military force or military
       personnel; or
   c. Destruction, seizure 9r use for a military
      purpose.
   Discharge of a nuclear weapon will be deemed a
   warlike act even if accidental;




                         50
Case 5:20-cv-00790-HE Document 1-3 Filed 08/10/20 Page 52 of 57
        Case 5:20-cv-00790-HE Document 1-3 Filed 08/10/20 Page 53 of 57


   6. Communicable Disease
       "Bodily Injury" or "property damage" which arises
       out of the transmission of a communicable disease
       by an "insured";
   7. Sexual Molestation, Corporal Punishment Or
      Physical Or Mental AbuM
       "Bodily injury" or "property damage• arising out of
       sexual molestation, corporal punishment or physical
       or mental abuse; or                ·
   8. Controlled Substance
       "Bodily Injury" or "property damage" arising out of
       the use, sale, manufacture, delivery, transfer or
       possession by any person of a Controlled
       Substance as defined by the Federal Food and
       Drug Law at 21 U.S.C.A. Sections 811 and 812.
       Controlled Substances include but are not limited to
       cocaine, LSD, marijuana and all narcotic drugs.
       However, this exclusion does not apply to the
       legitimate use of prescription drugs by a person
       following the aders of a licensed physician.
   Exclusions A. "Motor Vehicle Liability", B. 'Watercraft
   Llabitity", C. "Aircraft Liability", D. "Hovercraft Liability"
   and E.4. "lnsured's" Premises Not An "Insured
   Location" do not apply to "bodily injury" to a "residence
   employee" arising out of and· In the course of the
   "residence employee's" employment by an "insured".
F. Coverage E - .Personal Liability
   Coverage E does not apply to:
   1. Liability:
      a. For any loss assessment charged against you
           as a member of an association, corporation or
           community of property owners, except as
           provided in D. Loss Assessment under Section
           II - Additional Coverages;
       b. Under any contract or agreement entered into
           by an "insured". However, this exclusion does
           not apply to written contracts:
          (1) That directly relate to the ownership,
              maintenance or use of an "Insured location";
              or
          (2) Where the liability of others is assumed by
              you prior to an "occurrence";




                              52
   Case 5:20-cv-00790-HE Document 1-3 Filed 08/10/20 Page 54 of 57


       unless excluded in a. above or elsewhere in this
       policy;
2. "Property damage" to property owned by an
   "insured". This lndudes costs or expenses Incurred
   by an "Insured" or others to repair, replace,
   enhance, restore or maintain such property to
   prevent Injury to a person or damage to property of
   others, whether on or away from an "insured
   location":
3. "Property damage" to property rented to, occupied
   or used by or in the care of an "insured". This
   exclusion does not apply to "property damage"
   caused by fire, smoke or explosion;
4. "Bodily injury" to any person eligible to receive any
   benefits voluntarily provided or required to be
   provided by an "Insured" under any:
   a. Workers' compensation law;
   b. Non-occupational dis!lbility law; or
   c. Occupational disease law;
5. "Bodily injury" or "property. damage" for which an
   "insured" under this policy:
   a. Is also an insured under a nudear energy
      liability policy issued by the:
      (1) Nuclear    Energy         Liability    Insurance
          Association;
      (2) Mutual      Atomic          Energy         Liability
           Underwriters;
      (3) Nuclear Insurance Association of Canada;
       or any of their successors; or
   b. Would be,an insured under such a policy but for
       the exhaustion of its limit of llabi~ty; or
&. "Bodily injury" to you or an "insured" as defined
   under Definitions 5.a. or b.
   This exclusion also applies to any claim made or
   suit brought against you or an "insured":
    a. To repay; or
   b. Share damages with;
   another person who may be obligated to pay
   damages because of "bodily injury" to an "insured".




                         53
Case 5:20-cv-00790-HE Document 1-3 Filed 08/10/20 Page 55 of 57




           54
          Case 5:20-cv-00790-HE Document 1-3 Filed 08/10/20 Page 56 of 57


. G. Coverage F - Medical Payments To Others
     Coverage F does not apply to "bodily injury•:
     1. To a "residence employee" if the "bodily Injury":
        a. Occurs off the insured location"; and
        b. Does not arise out of or In the course of the
             "residence employee's" employment by an
             "insured";
     2. To any person eligible to receive benefits voluntarily
        provided or required to be provided under any:
         a. Wmers' compensation law;
         b. Non-occupational disability law; or
         c. Occupational disease law;
     3. From _any:
         a. Nuclear reaction;
         b. Nuclear radiation; or
         c. Radioactive contanination;
         all whether controlled or uncontrolled or however
         caused; or
         d. Any consequence of any of these; or
     4. To any person, other than a ''residence employee"
        of an "insured", regularly residing on any part of the
        "insured location".                      '


 SECTION II - ADDITIONAL COVERAGES
 We cover the following In addition to the limits of liability:
 A. Claim Expenses
     We pay:
     1. Expenses we incur and costs taxed against an
        "insured" in any stit we defend;
     2. Premiums on bonds required In a slit we defend,
        but not for bond amounts more than the Coverage
        E limit of liability. We need not apply for or furnish
        any bond;
     3. Reasonable expenses incurred by an "insured" at
        our request, indudlng actual loss of earnings (but
        not loss of other income) up to $250 per day, for
        assisting us in the investigation or defense of a
        claim or suit; and ·




                               55
        Case 5:20-cv-00790-HE Document 1-3 Filed 08/10/20 Page 57 of 57


    4. Interest on the entire judgment which accrues after
       entry of the judgment and before we pay or tender,
       or deposit In court that part bf the judgment which
       does not exceed the limit of liability that applies.
B. First Aid Expanses
   We will pay expanses for first aid to others Incurred by
   an "insured" for "bodily injury• covered under this policy.
   We will not pay for first aid to an "insured".
C. Damage To Property Of Othe.-.,
    1. We will pay, at replacement cost, up to $1,000 per
       "occurrence" for "property damage" to property of
       others caused by an "insured".
    2. We will not pay for "property damage":
       a. To the extent of any amount recoverable under
           Section I;
       b. Caused Intentionally by an "Insured" who is 13
          years of age or older;
       c. To property owned by an "insured";
       d. To property owned by or rented to a tenant of an
          "insured" or a resident In your household; or
       e. Arising out of:
          (1) A "business• engaged In by an '1nsured";
          (2) Any ad or omission in connection with a
              premises owned, rented or controlled by an
              "insured", other than the "insured location";
              or
          (3) The ownership, maintenance, occupancy,
              operation, use, loading or unloading of
              aircraft, hovercraft, watercraft or "motor
              vehicles".
              This exclusion e.(3) does not apply to a
              "motor vehicle" that:
              (a) Is designed for recreational use off
                   public roads;
              (b) Is not owned by an "insured"; and
              (c) At the time of the "occurrence", is not
                  required by law, or regulation issued by
                  a government agency, to have been
                  registered for it to be used on public
                  roads or property.




                             56
